DETAILED ACTION
This final office action is responsive to application 15/639,885 with applicant’s request for reconsideration as submitted on 6 Sept. 2022.
Claim status is pending for claims 1-19 previously presented with independent claims 1 and 12. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
No issues remain outstanding beyond prior art rejection under 35 USC 103 obviousness.
Applicant’s arguments dated 9/6/2022 in view of the prior art rejection dated have been fully considered, but they are not deemed persuasive and the rejection is maintained.
Applicant traverses on the grounds that Wang is not qualifying art. No further arguments are presented concerning the merit of teachings. The examiner respectfully disagrees as follows.
Reference Wang is held to be qualifying art and supporting evidence is attached herein, see per PTO-892, portions of which are reproduced below for convenience. First, the reference clearly has an “arXiv identifier” that unequivocally predates the effective filing date of the application. That is, the date 10 Jun 2017 (arXiv timestamp) unquestionably comes before the application’s earliest filing date being 30 Jun 2017 (instant application), and there is no priority claimed either domestic, foreign, or otherwise. Thus, deliberation is whether Wang’s associated date is considered a printed publication, made public. For this, an abundance of evidence would indicate in the affirmative. Several screenshots are provided below in support of such finding. 

    PNG
    media_image1.png
    1113
    1078
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    940
    1084
    media_image2.png
    Greyscale

arXiv.org is a “research-sharing platform open to anyone” where “Submissions are made public”. Said submissions (made public) are announced in accordance with the announcement schedule reproduced below (found at https://arxiv.org/help/availability) which demonstrates that, even at the very latest, the announcement of Wang would occur on Monday 06/12/2017 EST 20:00 because the submission was on Saturday 06/10/2017 UTC 08:58:02. The UTC coordinated universal time of 8:58:02 corresponds to 3:58 EST eastern standard time being a difference of UTC-05 hours which will still fall on the same day. Thus, the disputed date of publication would still come long before the application’s effective filing date of 06/30/2017 which is approximately twenty days later, a difference of almost three weeks. From the table it can be seen that these announcements occur five times weekly on the platform in a rapid cycle allowing for self-publishing of preprints. Preprint does not preclude any number of other journals from subsequently running an article. An article may additionally appear in a blog twenty years from now but future publication does not negate the initial arXiv reference. Furthermore, the arXiv identifiers cannot be backdated and it would be seem counterintuitive that a timestamp not be accepted or acknowledged as publication date. 

    PNG
    media_image3.png
    888
    1740
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    422
    1241
    media_image4.png
    Greyscale

Regardless, even if one arguendo did not accept the arXiv timestamp there is further evidence from Semantic Scholar explicitly stating “Published 10 June 2017”. This is in addition to other sources such as ResearchGate which lists the date at June 2017 similar to the Google Scholar bibliographic data in Vancouver citation format. All of these point to support for the indicated date as publication made publicly available prior to the application’s filing date. In view of the foregoing, the argument is not persuasive. The arguments presented above support the rejections to independent claims 1, 12 and related dependent claims.

    PNG
    media_image5.png
    794
    1081
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Wang et al., “Item Silk Road: Recommending Items from Information Domains to Social Users” hereinafter Wang (arXiv: 1706.03205v1), in view of 
Godoy-Lorite at al., “Accurate and scalable social recommendation using mixed-membership stochastic block models” hereinafter GL. 
With respect to claim 1, Wang teaches: 
	A method {Wang [P.3 Sect.3 ¶1] “embedding-based methods” see Figs 1-3} comprising: 
identifying a first data set describing occurrences of a first event type, the first data set comprising a first plurality of user-content pairs relating a first set of users with content and whether the first event type was observed {Wang discloses user-item/content interactions using sparse binary one-hot encoding vectors, see input layer [P.4 Sect3.1.1 ¶2], [P.2 Last¶] and illustrated Figs 2-3 where the 0/1 representation corresponds with whether the event type was observed. Pairwise pooling is performed and “training triplets” are a data set employed which comprise the indication including “observed and unobserved interactions” [P.4 ¶1]. Interactions are types of events, such as [P.2 ¶5] “interactions (e.g., ratings and purchase)” like [P.9 Sect5.2] “rating of movies and books” or [P.1 Sect.1 ¶1] “like views and clicks”. See Fig 3}; 

    PNG
    media_image6.png
    860
    1086
    media_image6.png
    Greyscale

identifying a second data set describing occurrences of a second event type, the second data set comprising a second plurality of user-content pairs relating a second set of users with content and whether the second event type was observed, the second set of users and the first set of users having a set of users in common {Wang discloses “social recommendation” throughout, where second user set is per nonempty social domain [P.2 Last¶], [P.5 Sect3.2], and illustrated per Fig 1 (user nodes in color). Further, second data with second event types are non-limited to the triplet binary indicator (which reads on the claim nonetheless) but importantly includes “attributes” see again [P.4 Sect3.1.1] and Fig 3. Attribute-aware modeling further renders granularity to the interaction/event types}; 

    PNG
    media_image7.png
    640
    1123
    media_image7.png
    Greyscale

jointly training a set of embeddings for a joint set of users comprising the users in the first set of users and the users in the second set of users, wherein embeddings that correspond to the set of users in common are trained based on co-occurrences of events of the first event type in the first plurality of user-content pairs and co-occurrences of events of the second event type in the second plurality of user content pairs {Wang [P.3] Eq.3 is “joint objective function” for learning/training to comprise both social domain AND information domain, hence Fig 1 user-user AND user-item. The components of joint objective function decompose respectively as detailed [P.4-5 Sect3.1-3.2] and additional training at [P.5 Eq.15]. In particular, the claim language of “co-occurrences” is met by the product denoted “ ʘ ” which is pairwise pooling between two vectors i.e. (pu ʘ qi) of Eqs. 9 and 14 where the embedding vector subscripts denote (u)ser pu and (i)tem qi [P.4-5]}; 
training a machine learning computer model that predicts the likelihood of occurrence of a future event of the first event type for a user with respect to a content item based on the embedding for the user in the jointly trained set of embeddings {Wang [P.5] Eq.10 “prediction score” same Eq.14 where variable eL is calculated probabilistically with W weight matrix, σ activation for (pu’ʘqi) vectors where pu’ is user and qi is item/content, output y is the interaction/event type, see detail [P.4 Last¶] where neural activation function σ is ReLU. The full model is a joint learning comprising [P.3 Last¶] “minimize the loss between the predicted score and its target value” and [P.5 Sect3.3] “stochastic gradient descent (SGD)”. See also [P.6 Eq.17]}, 
wherein the trained embeddings for each user comprises a vector of values that describes the user based on a position of the embedding in a common latent space {Wang Figs 2-3 illustrate position of the “embedding vectors” throughout, in a “shared users’ latent space” [P.9 Sect5.2 ¶1] similarly per [P.3 Sect.3 ¶2] “enforcing the two learning processes to share the same embeddings”. See also as per [P.4 Sect3.1.1 ¶4], [P.6 Sect4.2 17]}.
Wang further teaches smoothing parameters with [P.5 Sect3.2] “strength of social connections” as well as “Dropout… drop p of pu and qi, wherinto p is the dropout ratio” [P.5-6 PgBrk].
However, Wang does not specifically disclose “users that are in the first set of users but not the set of users in common”.
	GL teaches: 
training embeddings that correspond to users that are in the first set of users but not the set of users in common based on the embeddings that correspond to the set of users in common; and {GL [P.5 ¶2] Eq.8 “to any new user n we can assign a group membership vector that is the average of the vectors of the observed users, Eq.8 This provides a principle method to deal with the cold start problem” group membership vector/embedding delineates between claimed user groups of first but not the in-common set. Model training is introduced over Eqs. [P.2], note [P.4 Last¶] “neighborhoods of u” and a space considered joint is “inner product” of vectors [P.3 Sect.B ¶2], [P.7 RtCol ¶2]}
	GL is directed to stochastic social recommendation thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to specify a user group membership vector for the motivation of addressing cold-start problem as is plainly stated (GL [P.5 ¶2]).

With respect to claim 7, the combination of Wang and GL teaches the method of claim 1, further comprising: 
	determining a sample size for the second plurality of user-content pairs based on ratio of a size of the first data set and a size of the second data set {Wang [P.7 ¶2] “mini-batch size” as used for [P.5 Sect3.3] “Training… sample a batch” further includes [P.5-6 PgBrk] “dropout ratio”}; and 
selecting a sample of the second plurality of user-content pairs based on the sample size {Wang [P.5 Sect3.3] “we sample a batch of observed user-item interactions (u,i) and adopt negative sampling” from the mini-batch size already noted}; 
wherein the set of embeddings for the joint set of users are jointly trained based on the first plurality of user-content pairs and sample of the second plurality of the user-content pairs {Wang per Eqs. 9 and 14 user-item pairs are (pu’ʘqi) for the joint objective training}.

Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and GL in view of: 
Quadrana et al., “Personalizing Session-based Recommendations with Hierarchical Recurrent Neural Networks” hereinafter Quadrana (arXiv: 1706.04148v2).
With respect to claim 2, the combination of Wang and GL teaches the method of claim 1. Quadrana teaches further comprising: 
	further training the embeddings that correspond to users that are in the first set of users, but not the set of users in common, based on co-occurrences of events of the first event type in the first plurality of user-content pairs; and training embeddings that correspond to users that are in the second set of users, but not the set of users in common, based on co-occurrences of events of the second event type in the second plurality of user-content pairs {Quadrana teaches session-based GRU (gated recurrent unit) at the user-level, see Eqs. 3-5 [P.3] and Figs 1-2. Fig 2 illustrates plurality of users and session-based learning is Fig 1 implemented by HRNN with GRUusr at the user level Eqs. 3-5 [P.3]. The embeddings correspond to cu,m and su,m which becomes sm,t for initializing a hierarchical RNN representation at each step with what is referred to as a “context vector” [P.1 Sect.1 ¶4]. By learning the embedding representation stepwise for each user at each session the training data is fully expressed thereby making it trivial to train with information from any user over any session}.
	Quadrana is directed to recommender system learning thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the teachings of Quadrana for the co-occurrences of Wang for the motivation to “provide personalized session-based recommendations… setting new state-of-the-art performances” (Quadrana [P.8 Sect.5]).

With respect to claim 3, the combination of Wang and GL teaches the method of claim 2, further comprising: 
	further training the embeddings that correspond to the users that are in the second set of users, but not the set of users in common, based on the embeddings that correspond to the set of users in common {Quadrana as already noted resolves training with embeddings at the user-level and session-level. See also users where sampling referred to as positive/negative [P.3 Sect3.2.2 ¶2]}. The motivation for combination is the same as that for claim 2, applied equally.

Claims 13-14 are rejected for the same rationale as claims 2-3, respectively.

Claims 3 and 14 are additionally rejected under 35 U.S.C. 103 as being unpatentable over Wang and GL in view of 
Cai et al., “SPMC: Socially-Aware Personalized Markov Chains for Sparse Sequential Recommendation”, (arXiv 1708.04497v1) hereinafter Cai.
With respect to claim 3, the combination of Wang, GL and Quadrana teaches the method of claim 2. Cai teaches further comprising: 
	further training the embeddings that correspond to the users that are in the second set of users, but not the set of users in common, based on the embeddings that correspond to the set of users in common. {Cai [P.2 Tbl.1] “friend set of user u; Fu ∈ U” as separate from user set U and where Eq. Fig 2 models Fu with merged embeddings [P.3 Sect3.2] detailing cold-start}
	Cai is directed to machine learning recommenders thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to detail user sets with social awareness so as to simultaneously model sequential activities of user and their friends such as in in movie selection where weights are learned for different friends, Fig 1.

    PNG
    media_image8.png
    369
    579
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    502
    560
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    175
    1094
    media_image10.png
    Greyscale

Claim 14 is rejected for the same rationale as claim 3. 

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and GL in view of: 
He et al., “Neural Collaborative Filtering” hereinafter He.
With respect to claim 4, the combination of Wang and GL teaches the method of claim 1. He teaches wherein 
	the embeddings that correspond to users that are in the first set of users, but not the set of users in common, are indirectly trained by the second plurality of user-content pairs by way of the embeddings that correspond to the set of users in common. {He [P.174 ¶2] “implicit feedback, which indirectly reflects users’ preferences” is learned as [P.174 Last¶] “similarity between two users can also be measured with an inner product, or equivalently, cosine of the angle between their latent vectors” see also [P.177 Eq.11], [P.179 Sect4.3 ¶1] “optimizing the log loss for learning from implicit data” and illustrated Fig 1 relative to instant application Figs 5}
	He, being co-author of Wang, is directed to recommender learning thus being analogous. One having ordinary skill in the art would have considered it obvious prior to the effective filing date to detail Wang according to the prior work He for the motivation of finding similarity among users (He [P.174-175 PgBrk]) and/or because “our method can easily be adjusted to address the cold-start problem” (He [P.179 Sect4.3 ¶1]).
Instant Application Fig 5		  	         Prior Art (He) Fig 1

    PNG
    media_image11.png
    345
    321
    media_image11.png
    Greyscale
		 
    PNG
    media_image12.png
    581
    581
    media_image12.png
    Greyscale


Claim 15 is rejected for the same rationale as claim 4.

Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and GL in view of 
Nedelec et al., “Specializing Joint Representations for the task of Product Recommendation”, (arXiv 1706.07625v1) hereinafter Nedelec.
With respect to claim 5, the combination of Wang and GL teaches the method of claim 1. Nedelec teaches wherein 
	the first plurality of user-content pairs further relates a first set of content to users for which the first event type was observed, and the second plurality of user-content pairs further relates a second set of content to users for which the first event type was observed, the method further comprising: jointly training a set of embeddings for a joint set of content comprising the content in the first set of content and the content in the second set of content. {Nedelec discloses Content2Vec and Prod2Vec in a framework which merges embeddings into a joint representation, [P.1-2 Sect.1 ¶4-7] illustrated Fig 1. Co-training of embeddings across modalities is set forth per [P.5 Sect5.1] Eqs. 4-8}
	Nedelec is directed to machine learning recommenders thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to implement techniques disclosed by Nedelec in combination for the benefit of learning from a specialized joint representation [P.2 Contr.] and/or for addressing hard/soft cold start regimes [P.6 LeftCol].

With respect to claim 6, the combination of Wang and GL teaches the method of claim 5, further comprising: 
	identifying a set of content in common by matching content of the first set of content in the first data set to content of the second set of content in the second data set; {Nedelec [P.3-4 PgBrk] discloses mapping products, wherein mapping is matching, illustrated Fig 2}
wherein embeddings that correspond to the set of content in common are trained based on co-occurrences of events of the first event type in the first plurality of user-content pairs and co-occurrences of events of the second event type in the second plurality of user content pairs, wherein the embeddings that correspond to content that is in the first set of content, but not the set of content in common, are trained based on co-occurrences of events of the first event type in the first plurality of user-content pairs, and the embeddings that correspond to content that is in the second set of content, but not the set of content in common, are trained based on co-occurrences of events of the second event type in the second plurality of user- content pairs. {Nedelec discloses co-occurrence embedding with Prod2Vec, Content2Vec per [P.4 Sect4.3] and coverage [P.1 RtCol] in bold. User behavior such as shopping is captured as sequential data and evaluated as matrix factorization to yield content-specific embedding modules [P.3 Sect3.1] in bold} Motivation for combination is applied equally as in claim 5.

Claims 16-17 are rejected for the same rationale as claims 5-6, respectively.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and GL in view of 
Aslay et al., “Revenue Maximization in Incentivized Social Advertising”, hereinafter Aslay.
With respect to claim 8, the combination of Wang and GL teaches the method of claim 1. Aslay teaches wherein: 
	the first data set describes interactions between the first set of users and one or more advertisements, and the first event type is a conversion event {Aslay [P.2] “users selected to endorse ad i” for advertisement campaign}; and 
the second data set describes interactions between the second set of users and one or more content items in a non-promotional content channel {Aslay [P.1 Sect.1] “ online advertising channels… organic (i.e., non-promoted) posts”}.
	Aslay is directed to modeling of social data for advertisement thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to describe Wang’s purchase interactions according to advertisements and/or non-promotional posts disclosed by Aslay as simple substitution of data label to obtain predictable results. The purchases, views and clicks of Wang fairly suggests the context of advertising disclosed by Aslay.

With respect to claim 9, the combination of Wang, GL and Aslay teaches the method of claim 8, wherein: 
	a content item described in the second data matches an advertisement in the first data set {Aslay [P.12 Sect.6 ¶2] “matching ads” i.e., [P.12 ¶3] “ads having the same distribution”, [P.2 Last¶]}. 

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and GL in view of 
Tanaka et al., “Inferring Latent Triggers of Purchases with Consideration of Social Effects and Media Advertisements”, hereinafter Tanaka.
With respect to claim 10, the combination of Wang and GL teaches the method of claim 1. Tanaka teaches wherein: 
	the first data set describes interactions between the first set of users and one or more advertisements, and the first event type describes a first type of conversion event; and the second data set describes interactions between the second set of users and one or more advertisements, and the second event type describes a second type of conversion event different from the first type of conversion event. {Tanaka [P.543] Tbl.1 notation details sets of users, items, purchase events, and advertisements hence Title, where “user of the jth purchase event of item i” and “user of the kth view event of item i”. Conversion events of first/second are purchase events and separately view events, purchase of different item i, or adding an item to a shopping cart. These events are modeled as joint distribution with inferred latent triggers, [P.546-57 Sect4.2.1]}
	Tanaka is directed to recommender model for social interaction thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to describe the purchases of Wang according to the technique set forth by Tanaka for the benefit of discerning “purchase rate based on the social effects received from other users” [P.346 ¶2] so as to develop “marketing strategies based on social effects such viral marketing” [P.551 ¶3].

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and GL in view of 
Hsieh et al., “Collaborative Metric Learning”, hereinafter Hsieh.
With respect to claim 11, the combination of Wang and GL teaches the method of claim 1. Hsieh teaches further comprising identifying the set of users in common by matching users of the first set of users to users of the second set of users; the matching comprising: 
	retrieving first data characterizing a first user of the first set of users; retrieving second data characterizing a second user of the second set of users; and comparing the first data and the second data to determine whether the first user matches the second user {Hsieh [P.198 ¶2] “user-user and item-item similarity is also encoded in their euclidean distances in this joint space” euclidean distance for similarity is comparing for any two users in the shared, joint space. [P.200 Sect.5]}.
	Hsieh is directed to recommendation model embeddings with latent vectors in joint space thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to measure strength of social connection as disclosed by Wang using the user-user similarity set forth by Hsieh for the benefit of similarity propagation which pushes and pulls pairs to form tighter cluster [P.193 Sect.1 ¶3], Fig 3.

Claim 19 is rejected for the same rationale as claim 11.

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and GL in view of: 
Kantor et al., US Patent No 10,956,816B2 hereinafter Kantor (IBM).
With respect to claim 12, the rejection of claim 1 is incorporated. Kantor teaches
	A non-transitory computer-readable medium containing computer program code executable on a processor {Kantor Fig 5 illustrates computer executable environment with processor, memory and computer-readable medium described [Col2 Lines17-35], [Col10 Line30]. Kantor is among the cited closest patent document specifically due to the equation [Col8 Line35] 
    PNG
    media_image13.png
    87
    348
    media_image13.png
    Greyscale
} for:
	The remainder of this claim is rejected for the same rationale as claim 1.
	Kantor is directed to recommendation modeling with embeddings thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize computer components as disclosed by Kantor to perform any of the techniques described above as obvious to try among finite methods of implementing computer functionality with generic computer components. 
Furthermore, the skilled artisan find obvious to use the noted equation as per [Col8 Line35] in combination with Wang for the motivation of including a compatibility vector cui computed as a  distance difference from a product operation akin to that set forth by Wang and which may improve accuracy. This functionality is specifically brought to the applicant’s attention and is applied to an independent claim.

Claim 18 is rejected for the same rationale as claim 7.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
He et al., WO201821270A1 discloses attention-aware pooling for collaborative filtering from co-authors He, Singapore see the equations in section attention-aware pooling.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/YING YU CHEN/Primary Examiner, Art Unit 2125